Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 15, 2016, by and among Verso Corporation, a Delaware corporation (the
“Company”), and the other parties signatory hereto and any additional parties
identified on the signature pages of any joinder agreement executed and
delivered pursuant hereto (each a “Claimholder” and collectively, the
“Claimholders”).

WHEREAS, the Company and certain affiliated debtors filed the First Modified
Third Amended Joint Plan of Reorganization under Chapter 11 of the Bankruptcy
Code filed pursuant to Chapter 11 of Title 11 of the United States Code, on
June 22, 2016, which was confirmed by the United States Bankruptcy Court for the
District of Delaware on June 23, 2016 (including all exhibits, schedules and
supplements thereto, the “Plan”); and

WHEREAS, the Plan provides that on and as of the Plan Effective Date, the
Company will enter into and deliver this Agreement to each entity that is
intended to be a party thereto, with the Agreement to contain the terms and
conditions set forth in the Registration Rights Agreement Term Sheet filed with
the Plan;

WHEREAS, each Claimholder (together with its Affiliates and Related Funds)
beneficially owns, as of the Plan Effective Date, Allowed Claims that will
entitle such holder to receive on the Plan Effective Date seven percent (7%) or
more of the total Common Stock outstanding (on a fully diluted basis) on the
Plan Effective Date;

WHEREAS, each Claimholder may acquire shares of Common Stock (including through
Warrant Shares or Conversion Shares) within ninety (90) days of the Plan
Effective Date such that, following such acquisition, such Claimholder (together
with its Affiliates and Related Funds) will beneficially own ten percent
(10%) or more of the total amount of all Common Stock then-outstanding (on a
fully diluted basis); and

WHEREAS, the Company and the Claimholders are entering into this Agreement in
furtherance of the aforesaid provisions of the Plan.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Claimholders agree as follows:

1. Effectiveness of Agreement and Definitions.

(a) If, during the period from and including the Plan Effective Date through the
date that is ninety (90) days after the Plan Effective Date, there occurs a
Registration Trigger Event (as defined below), the Claimholder undergoing such
Registration Trigger Event shall be entitled to deliver written notice of the
Registration Trigger Event to the Company within five (5) Business Days of the
occurrence of such event (such notice, a “Registration Trigger Event Notice”).
This Agreement will become effective with respect to a Claimholder only upon
receipt by the Company of a Registration Trigger Event Notice timely delivered
by such Claimholder in connection with a Registration Trigger Event. If a
Claimholder does not effectuate a Registration Trigger Event within 90 days from
the Plan Effective Date or fails to



--------------------------------------------------------------------------------

timely deliver a notice to the Company of a Registration Trigger Event as
required by this Agreement, then this Agreement shall become null and void with
respect to such Claimholder. This Agreement shall terminate automatically
without any action needed by any parties hereto if no Claimholder effectuates a
Registration Trigger Event within 90 days from the Plan Effective Date and
timely delivers a notice to the Company of a Registration Trigger Event as
required by this Agreement.

(b) Capitalized terms used and not otherwise defined herein that are defined in
the Plan have the meanings given such terms in the Plan. As used in this
Agreement, the following terms shall have the following meanings:

“Advice” has the meaning set forth in Section 17(c).

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person. The term “control” (including the terms “controlled by” and “under
common control with”) as used in this definition means the possession, directly
or indirectly (including through one or more intermediaries), of the power or
authority to direct or cause the direction of management, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the Preamble.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

“beneficially own” (and related terms such as “beneficial ownership” and
“beneficial owner”) shall have the meaning given to such term in Rule 13d-3
under the Exchange Act, and any Person’s beneficial ownership of securities
shall be calculated in accordance with the provisions of such Rule.

“Board” means the Board of Directors of the Company.

“Business Day” means any day, other than a Saturday or Sunday or a day on which
commercial banks in New York City are authorized or required by law to be
closed.

“Claimholder” has the meaning set forth in the Preamble.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Class A common stock of the Company, par value $0.01
per share.

“Company” has the meaning set forth in the Preamble.

“Conversion Shares” means the shares of Common Stock issuable upon the
conversion of the Class B common stock of the company, par value $0.01 per
share.



--------------------------------------------------------------------------------

“Counsel to the Holders” means (i) with respect to any Demand Registration, the
one legal counsel selected by the Holders of a majority of the Registrable
Securities initially requesting such Demand Registration and (ii) with respect
to any Underwritten Takedown or Piggyback Registration, the one legal counsel
selected by the Majority Holders.

“Demand Registration Request” has the meaning set forth in Section 4(a).

“Effective Date” means the date that a Registration Statement filed pursuant to
this Agreement is first declared effective by the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Form S-1” means form S-1 under the Securities Act, or any other form hereafter
adopted by the Commission for the general registration of securities under the
Securities Act.

“Form S-3” means form S-3 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-3.

“FINRA” has the meaning set forth in Section 9.

“Grace Period” has the meaning set forth in Section 6(a).

“Holder” or “Holders” means a Claimholder that has timely delivered a
Registration Trigger Event Notice to the Company upon the occurrence of a
Registration Trigger Event with respect to such Claimholder. A Person shall
cease to be a Holder hereunder at such time as it ceases to hold any Registrable
Securities.

“Indemnified Party” has the meaning set forth in Section 11(c).

“Indemnifying Party” has the meaning set forth in Section 11(c).

“Initial Registrable Securities Number” means the aggregate number of
Registrable Securities (including Warrant Shares and Conversion Shares)
beneficially owned by all Holders , measured at the time each such Holder
delivered its respective Registration Trigger Event Notice to the Company and
appropriately adjusted for any stock splits, reverse stock splits, stock
dividends or similar transactions involving the Company’s Common Stock.

“Initial Shelf Expiration Date” has the meaning set forth in Section 2(d)(i).

“Initial Shelf Registration Statement” has the meaning set forth in Section
2(a).

“Losses” has the meaning set forth in Section 11(a).

“Majority Holders” means, with respect to any Underwritten Offering, the holders
of a majority of the Registrable Securities to be included in such Underwritten
Offering held by all Holders that have made the request requiring the Company to
conduct such Underwritten Offering (but not including any Holders that have
exercised “piggyback” rights hereunder to be included in such Underwritten
Offering).

 



--------------------------------------------------------------------------------

“Other Holder” has the meaning set forth in Section 7(b).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Piggyback Notice” has the meaning set forth in Section 7(a).

“Piggyback Offering” has the meaning set forth in Section 7(a).

“Plan” has the meaning set forth in the Preamble.

“Plan Effective Date” shall mean the date on which the Plan becomes effective.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means (a) all shares of Common Stock issued to, and
Warrant Shares and Conversion Shares acquired by, a Holder pursuant to the Plan
and any additional shares of Common Stock, Warrant Shares or Conversion Shares
acquired by such Holder in open market or other purchases after the Effective
Date and (b) any additional shares of Common Stock paid, issued or distributed
in respect of any such shares or Warrants by way of a stock dividend, stock
split or distribution, or in connection with a combination of shares, and any
security into which such Common Stock, Warrant Shares or Conversion Shares shall
have been converted or exchanged in connection with a recapitalization,
reorganization, reclassification, merger, consolidation, exchange, distribution
or otherwise; provided, however, that as to any Registrable Securities, such
securities shall cease to constitute Registrable Securities upon the earliest to
occur of: (x) the date on which such securities are disposed of pursuant to an
effective Registration Statement; (y) the date on which such securities are
disposed of pursuant to Rule 144 (or any similar provision then in effect)
promulgated under the Securities Act; and (z) the date on which such Registrable
Securities may be sold pursuant to Rule 144 (or any similar provision then in
effect) without regard to any volume or manner of sale restrictions, provided
that, with respect to clause (z), such date may be no earlier than the first
anniversary of the Plan Effective Date.



--------------------------------------------------------------------------------

“Registration Statement” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation any Shelf Registration Statement), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

“Registration Trigger Event” means the acquisition by a Claimholder of any
shares of Common Stock (including Warrant Shares or Conversion Shares) such
that, following such acquisition such Claimholder, together with its Affiliates
and Related Funds, beneficially owns, in the aggregate, ten percent (10%) or
more of the total amount of all Common Stock then-outstanding (on a fully
diluted basis).

“Registration Trigger Event Notice” has the meaning set forth in Section 1(a).

“Related Fund” means, with respect to any Person, any fund, account or
investment vehicle that is controlled or managed by such Person, by any
Affiliate of such Person, or, if applicable, such Person’s investment manager.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” means a questionnaire reasonably adopted by
the Company from time to time.

“Shelf Registration Statement” means a Registration Statement filed with the
Commission in accordance with the Securities Act for the offer and sale of
Registrable Securities by Holders on a continuous or delayed basis pursuant to
Rule 415.

“Trading Day” means a day during which trading in the Common Stock occurs in the
Trading Market, or if the Common Stock is not listed on a Trading Market, a
Business Day.



--------------------------------------------------------------------------------

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, OTC Bulletin Board, or OTC Markets Group marketplace on which the Common
Stock is listed or quoted for trading on the date in question.

“Transfer” has the meaning set forth in Section 13.

“Underwritten Offering” means an offering of Registrable Securities under a
Registration Statement in which the Registrable Securities are sold to an
underwriter for reoffering to the public.

“Underwritten Takedown” has the meaning set forth in Section 2(f).

“Warrants” means the warrants for the purchase of Common Stock issued by the
Company pursuant to the terms of the Plan.

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.

2. Initial Shelf Registration.

(a) After receipt by the Company of a Registration Triggering Event Notice, the
Company shall prepare a Shelf Registration Statement (the “Initial Shelf
Registration Statement”), and shall include in the Initial Shelf Registration
Statement the Registrable Securities of each Holder, who shall request inclusion
therein of some or all of their Registrable Securities by indicating in such
Holder’s Registration Trigger Event Notice the number of Registrable Securities
the Holder desires to be included in the Initial Shelf Registration Statement.
The Company shall file the Initial Shelf Registration Statement with the
Commission on or prior to the ninetieth (90th) day following receipt of a
Registration Trigger Event Notice; provided, however, that the Company shall not
be required to file or cause to be declared effective the Initial Shelf
Registration Statement unless such Holders otherwise timely comply with the
requirements of this Agreement with respect to the inclusion therein of the
number of Registrable Securities to be included in the Initial Shelf
Registration Statement.

(b) The Company shall include in the Initial Shelf Registration Statement all
Registrable Securities whose inclusion has been timely requested as aforesaid;
provided, however, that the Company shall not be required to include an amount
of Registrable Securities in excess of the amount as may be permitted to be
included in such Registration Statement under the rules and regulations of the
Commission and the applicable interpretations thereof by the staff of the
Commission.



--------------------------------------------------------------------------------

(c) The Initial Shelf Registration Statement shall be on Form S-1; provided,
however, that, if the Company becomes eligible to register the Registrable
Securities for resale by the Holders on Form S-3 (including without limitation
as a Well-Known Seasoned Issuer eligible to use an Automatic Shelf Registration
Statement), the Company shall be entitled to amend the Initial Shelf
Registration Statement to a Shelf Registration Statement on Form S-3 or file a
Shelf Registration Statement on Form S-3 in substitution of the Initial Shelf
Registration Statement as initially filed.

(d) The Company shall use its commercially reasonable efforts to cause the
Initial Shelf Registration Statement to be declared effective by the Commission
as promptly as practicable, and shall use its commercially reasonable efforts to
keep such Initial Shelf Registration Statement continuously effective, and not
subject to any stop order, injunction or other similar order or requirement of
the Commission, until the earlier of (i) the expiration of one (1) year
following the Effective Date of the Initial Shelf Registration Statement,
provided that at the time the Company is eligible to register the Registrable
Securities for resale by the Holders on Form S-3, such date shall be extended to
three (3) years following the Effective Date of the Initial Shelf Registration
Statement (such date, the “Initial Shelf Expiration Date”); and (ii) the date
that all Registrable Securities covered by such Initial Shelf Registration
Statement shall cease to be Registrable Securities. In the event of any stop
order, injunction or other similar order or requirement of the Commission
relating to the Initial Shelf Registration Statement, if any Registrable
Securities covered by the Initial Shelf Registration Statement remain unsold,
the period during which the Initial Shelf Registration Statement shall be
required to remain effective will be extended by the number of days during which
such stop order, injunction or similar order or requirement is in effect.

(e) If the Initial Shelf Registration Statement is on Form S-1, then for so long
as any Registrable Securities covered by the Initial Shelf Registration
Statement remain unsold, the Company will (i) file any supplements to the
Prospectus or post-effective amendments required to be filed by applicable law
in order to incorporate into such Prospectus any Quarterly Reports on Form 10-Q
or Annual Reports on Form 10-K filed by the Company with the Commission, and
(ii) file any supplements to the Prospectus necessary or required to be filed by
applicable law in order to incorporate into such Prospectus any Current Report
on Form 8-K or other information necessary so that the Initial Shelf
Registration Statement shall not include any untrue statement of material fact
or omit to state any material fact necessary in order to make the statements
therein not misleading.

(f) Upon the demand of one or more Holders, the Company shall facilitate a
“takedown” of Registrable Securities in the form of an Underwritten Offering
(each, an “Underwritten Takedown”), in the manner and subject to the conditions
described in Section 5 of this Agreement, provided that either (i) the number of
shares included in such “takedown” shall equal at least thirty-three percent (33
%) of the Initial Registrable Securities Number or (ii) the Registrable
Securities requested to be sold by the Holders in such “takedown” shall have an
anticipated aggregate gross offering price (before deducting underwriting
discounts and commission) of at least $20 million.



--------------------------------------------------------------------------------

3. Subsequent Shelf Registration Statements on Form S-3

(a) After (i) the Effective Date of the Initial Shelf Registration Statement and
prior to the Initial Shelf Expiration Date and (ii) for so long as any
Registrable Securities remain outstanding, the Company shall use its
commercially reasonable efforts to become eligible to register the Registrable
Securities on Form S-3 after the Initial Shelf Expiration Date.

(b) After the Initial Shelf Expiration Date and for so long as any Registrable
Securities remain outstanding, the Company shall use its commercially reasonable
efforts to become eligible and/or to maintain its eligibility to register the
Registrable Securities on Form S-3. If at such time, the Company is eligible to
register the Registrable Securities on Form S-3 and there is not an effective
Registration Statement which includes the Registrable Securities that are
currently outstanding and initially requested to be included in the Initial
Shelf Registration Statement pursuant to Section 2(a) of this Agreement, the
Company shall promptly file a Shelf Registration Statement on Form S-3 and use
its commercially reasonable efforts to cause such Registration Statement to be
declared effective.

4. Demand Registration

(a) At any time and from time to time on or following a Registration Trigger
Event, any Holder or group of Holders may request in writing (“Demand
Registration Request”) that the Company effect the registration of all or part
of such Holder’s or Holders’ Registrable Securities with the Commission under
and in accordance with the provisions of the Securities Act. The Company will
file a Registration Statement covering such Holder’s or Holders’ Registrable
Securities requested to be registered, and shall use its commercially reasonable
efforts to cause such Registration Statement to be declared effective as
promptly as practicable after receipt of such request; provided, however, that
the Company will not be required to file a Registration Statement pursuant to
this Section 4:

(A) unless either (i) the number of Registrable Securities requested to be
registered on such Registration Statement equals at least thirty-three percent
(33 %) of the Initial Registrable Securities Number and (ii) the Registrable
Securities requested to be sold by the Holders pursuant to such Registration
Statement shall have an anticipated aggregate gross offering price (before
deducting underwriting discounts and commission) of at least $20 million.

(B) if the Registrable Securities requested to be registered are already covered
by an existing and effective Registration Statement and such Registration
Statement may be utilized for the offering and sale of the Registrable
Securities requested to be registered;

(C) if a registration statement filed by the Company shall have previously been
initially declared effective by the Commission within the one hundred eighty
(180) days preceding the date such Demand Registration Request is made; and

(D) if the number of Demand Registration Requests previously made pursuant to
this Section 4(a) shall equal or exceed three; provided that a Demand
Registration Request shall not be considered made for purposes of this clause
(D) unless the requested Registration Statement has been declared effective by
the Commission or the Company amended a previously filed registration statement
to cover the requested Registrable Securities in accordance with Section 4(c)
hereof.



--------------------------------------------------------------------------------

(b) A Demand Registration Request shall specify (i) the then-current name and
address of such Holder or Holders, (ii) the aggregate number of Registrable
Securities requested to be registered, (iii) the total number of Registrable
Securities then beneficially owned by such Holder or Holders and (iv) the
intended means of distribution. If at the time the Demand Registration Request
is made the Company shall be eligible to use Form S-3, the Holder or Holders
making such request may specify that the registration be in the form of a Shelf
Registration Statement.

(c) The Company may satisfy its obligations under Section 4(a) hereof by
amending (to the extent permitted by applicable law) any registration statement
previously filed by the Company under the Securities Act, so that such amended
registration statement will permit the disposition (in accordance with the
intended methods of disposition specified as aforesaid) of all of the
Registrable Securities for which a demand for registration has been properly
made under Section 4(b) hereof. If the Company so amends a previously filed
registration statement, it will be deemed to have effected a registration for
purposes of Section 4(a) hereof; provided that the date such registration
statement is amended pursuant to this Section 4(c) shall be the “the first day
of effectiveness” of such Registration Statement for purposes of determining the
period during which the Registration Statement is required to be maintained
effective in accordance with Section 4(e) hereof.

(d) Within ten (10) days after receiving a Demand Registration Request, the
Company shall give written notice of such request to all other Holders and
shall, subject to the provisions of Section 5(c) in the case of an Underwritten
Offering, include in such registration all such Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within fifteen (15) days after the Company’s giving of such notice, provided
that such Registrable Securities are not already covered by an existing and
effective Registration Statement that may be utilized for the offering and sale
of the Registrable Securities requested to be registered in the manner so
requested.

(e) The Company will use its reasonable efforts to keep a Registration Statement
that has become effective as contemplated by this Section 4 continuously
effective, and not subject to any stop order, injunction or other similar order
or requirement of the Commission:

(A) in the case of a Registration Statement other than a Shelf Registration
Statement, until all Registrable Securities registered thereunder have been sold
pursuant to such Registration Statement, but in no event later than two hundred
seventy (270) days from the Effective Date of such Registration Statement; and

(B) in the case of a Shelf Registration Statement, until the earlier of
(x) three (3) years following the Effective Date of the Initial Shelf
Registration Statement; and (y) the date that all the Registrable Securities
covered by such Shelf Registration Statement shall cease to be Registrable
Securities;



--------------------------------------------------------------------------------

provided, however, that in the event of any stop order, injunction or other
similar order or requirement of the Commission relating to any Shelf
Registration Statement, if any Registrable Securities covered by such Shelf
Registration Statement remain unsold, the period during which such Shelf
Registration Statement shall be required to remain effective will be extended by
the number of days during which such stop order, injunction or similar order or
requirement is in effect.

(f) The Holder or Holders making a Demand Registration Request may, at any time
prior to the Effective Date of the Registration Statement relating to such
registration, revoke their request for the Company to effect the registration of
all or part of such Holder’s or Holders’ Registrable Securities by providing a
written notice to the Company. If, pursuant to the preceding sentence, the
entire Demand Registration Request is revoked, then, at the option of the Holder
or Holders who revoke such request, either (i) such Holder or Holders shall
reimburse the Company for all of its reasonable and documented out-of-pocket
expenses incurred in the preparation, filing and processing of the Registration
Statement, which out-of-pocket expenses, for the avoidance of doubt, shall not
include overhead expenses and which requested registration shall not count as
one of the permitted Demand Registration Requests hereunder or (ii) the
requested registration that has been revoked will be deemed to have been
effected for purposes of Section 4(a).

(g) If a Registration Statement filed pursuant to this Section 4 is a Shelf
Registration Statement, then upon the demand of one or more Holders, the Company
shall facilitate a “takedown” of Registrable Securities in the form of an
Underwritten Offering, in the manner and subject to the conditions described in
Section 5 of this Agreement, provided that either (i) the number of shares
included in such “takedown” shall equal at least thirty-three percent (33 %) of
the Initial Registrable Securities Number or (ii) the Registrable Securities
requested to be sold by the Holders in such “takedown” shall have an anticipated
aggregate gross offering price (before deducting underwriting discounts and
commission) of at least $20 million.

5. Procedures for Underwritten Offerings. The following procedures shall govern
Underwritten Offerings pursuant to Section 2 or Section 4, whether in the case
of an Underwritten Takedown or otherwise.

(a) (i) The Majority Holders shall select one or more investment banking firm(s)
of national standing to be the managing underwriter or underwriters for any
Underwritten Offering pursuant to a Demand Registration Request or an
Underwritten Takedown with the consent of the Company, which consent shall not
be unreasonably withheld, conditioned or delayed and (ii) the Company shall
select one or more investment banking firms of national standing to be the
managing underwriter or underwriters for any other Underwritten Offering with
the consent of the Majority Holders, which consent shall not be unreasonably
withheld, conditioned or delayed.

(b) All Holders proposing to distribute their securities through an Underwritten
Offering, as a condition for inclusion of their Registrable Securities therein,
shall agree to enter into an underwriting agreement with the underwriters;
provided that the underwriting agreement is in customary form and reasonably
acceptable to the Majority Holders and provided, further that no Holder of
Registrable Securities included in any Underwritten



--------------------------------------------------------------------------------

Offering shall be required to make any representations or warranties to the
Company or the underwriters (other than representations and warranties regarding
(i) such Holder’s ownership of its Registrable Securities to be sold or
transferred, (ii) such Holder’s power and authority to effect such transfer and
(iii) such matters pertaining to compliance with securities laws as may be
reasonably requested).

(c) If the managing underwriter or underwriters for an Underwritten Offering
pursuant to a Demand Registration or an Underwritten Takedown advises the
Holders that the total amount of Registrable Securities or other shares of
Common Stock permitted to be registered is such as to adversely affect the
success of such Underwritten Offering, the number of Registrable Securities or
other shares of Common Stock to be registered on such Registration Statement
will be reduced as follows: first, the Company shall reduce or eliminate the
securities of the Company to be included by any Person other than a Holder or
the Company; second, the Company shall reduce or eliminate any securities of the
Company to be included by the Company; and third, the Company shall reduce the
number of Registrable Securities to be included by Holders on a pro rata basis
based on the total number of Registrable Securities requested by the Holders to
be included in the Underwritten Offering.

(d) Within ten (10) days after receiving a request for an Underwritten Offering
constituting a “takedown” from a Shelf Registration Statement, the Company shall
give written notice of such request to all other Holders, and subject to the
provisions of Section 5(e) hereof, include in such Underwritten Offering all
such Registrable Securities with respect to which the Company has received
written requests for inclusion therein within fifteen (15) days after the
Company’s giving of such notice, provided that such Registrable Securities are
covered by an existing and effective Shelf Registration Statement that may be
utilized for the offering and sale of the Registrable Securities requested to be
registered.

(e) The Company will not be required to undertake an Underwritten Offering
pursuant to Section 2 or Section 4:

(A) if the Company has undertaken an Underwritten Offering, whether for its own
account or pursuant to this Agreement, within the one hundred eighty (180) days
preceding the date of the request for such Underwritten Offering is given to the
Company; and

(B) if the number of Underwritten Offerings previously made pursuant to
Section 2 or Section 4 shall equal or exceed three (3); provided, however, that
if the Company has received more than one (1) Registration Trigger Event Notice,
then the Company will not be required to undertake an Underwritten Offering
pursuant to Section 2 or Section 4 hereof if the number of Underwritten
Offerings previously made pursuant to Section 2 or Section 4 shall equal or
exceed four (4).

6. Grace Periods.

(a) Notwithstanding anything to the contrary herein—

(A) the Company shall be entitled to postpone the filing or effectiveness of,
or, at any time after a Registration Statement has been declared effective by
the Commission,



--------------------------------------------------------------------------------

suspend the use of, a Registration Statement (including the Prospectus included
therein) if in the good faith judgment of the Board, such registration, offering
or use would reasonably be expected to materially affect in an adverse manner or
materially interfere with any bona fide material financing of the Company or any
material transaction under consideration by the Company or would require the
disclosure of information that has not been, and is not otherwise required to
be, disclosed to the public and the premature disclosure of which the Company
has a bona fide business purpose for preserving as confidential, provided, that
in the event such Registration Statement relates to a Demand Registration
Request, the Holders initiating such Demand Registration Request shall be
entitled to withdraw the Demand Registration Request and, if such request is
withdrawn, it shall not count as one of the permitted Demand Registration
Requests hereunder and the Company shall pay all registration expenses in
connection with such registration (the period of a postponement or suspension as
described in clause (A), a “Grace Period”).

(b) The Company shall promptly (i) notify the Holders in writing of the
existence of the event or material non-public information giving rise to a Grace
Period (provided that the Company shall not disclose the content of such
material non-public information to any Holder, without the express consent of
such Holder) or the need to file a post-effective amendment, as applicable, and
the date on which such Grace Period will begin, (ii) use commercially reasonable
efforts to terminate a Grace Period as promptly as practicable and (iii) notify
the Holders in writing of the date on which the Grace Period ends.

(c) The aggregate of any one Grace Period, or of all Grace Periods in total
during any three hundred sixty-five (365) day period, shall not exceed an
aggregate of ninety (90) days. For purposes of determining the length of a Grace
Period, the Grace Period shall be deemed to begin on and include the date the
Holders receive the notice referred to in clause (ii) of Section 6(b) and shall
end on and include the later of the date the Holders receive the notice referred
to in clause (iii) of Section 6(b) and the date referred to in such notice. In
the event the Company declares a Grace Period, the period during which the
Company is required to maintain the effectiveness of an Initial Shelf
Registration Statement or a Registration Statement filed pursuant to a Demand
Registration Request shall be extended by the number of days during which such
Grace Period is in effect.

7. Piggyback Registration

(a) If at any time, and from time to time, when Registrable Securities are not
already covered by an existing and effective Registration Statement, the Company
proposes to—

(A) file a registration statement under the Securities Act with respect to an
underwritten offering of Common Stock of the Company or any securities
convertible or exercisable into Common Stock of the Company (other than with
respect to a registration statement (i) on Form S-8 or any successor form
thereto, (ii) on Form S-4 or any successor form thereto, (iii) another form not
available for registering the Registrable Securities for sale to the public or
(iv) a registration statement filed pursuant to Rule 415), whether or not for
its own account; or



--------------------------------------------------------------------------------

(B) conduct an underwritten offering constituting a “takedown” of a class of
Common Stock or any securities convertible or exercisable into Common Stock
registered under a shelf registration statement previously filed by the Company;

the Company shall give written notice (the “Piggyback Notice”) of such proposed
filing or underwritten offering to the Holders at least ten (10) Business Days
before the anticipated filing date. Such notice shall include the number and
class of securities proposed to be registered or offered, the proposed date of
filing of such registration statement or the conduct of such underwritten
offering, any proposed means of distribution of such securities, any proposed
managing underwriter of such securities and a good faith estimate by the Company
of the proposed maximum offering price of such securities as such price is
proposed to appear on the facing page of such registration statement, and shall
offer the Holders the opportunity to register such amount of Registrable
Securities as each Holder may request on the same terms and conditions as the
registration of the other securities of the Company, as the case may be (a
“Piggyback Offering”). Subject to Section 7(b), the Company will include in each
Piggyback Offering all Registrable Securities for which the Company has received
written requests for inclusion within five (5) Business Days after the date the
Piggyback Notice is given; provided, however, that in the case of the filing of
a registration statement, such Registrable Securities are not otherwise
registered pursuant to an existing and effective Shelf Registration Statement
under this Agreement, but in such case, the Company shall include such
Registrable Securities in such underwritten offering if the Shelf Registration
Statement may be utilized for the offering and sale of the Registrable
Securities requested to be offered; and provided further that, in the case of an
underwritten offering in the form of a “takedown” under a shelf registration
statement, such Registrable Securities are covered by an existing and effective
Shelf Registration Statement that may be utilized for the offering and sale of
the Registrable Securities requested to be offered.

(b) The Company will cause the managing underwriter or underwriters of the
proposed offering to permit the Holders that have requested Registrable
Securities to be included in the Piggyback Offering to include all such
Registrable Securities on the same terms and conditions as any similar
securities, if any, of the Company. Notwithstanding the foregoing, if the
managing underwriter or underwriters of such underwritten offering advises the
Company and the selling Holders in writing that, in its view, the total amount
of securities that the Company, such Holders and any other holders entitled to
participate in such offering (“Other Holders”) propose to include in such
offering is such as to adversely affect the success of such underwritten
offering, then:

(A) if such Piggyback Offering is an underwritten primary offering by the
Company for its own account, the Company will include in such Piggyback
Offering: (i) first, all securities to be offered by the Company; (ii) second,
up to the full amount of securities requested to be included in such Piggyback
Offering by the Holders; and (iii) third, up to the full amount of securities
requested to be included in such Piggyback Offering by all Other Holders;

(B) if such Piggyback Offering is an underwritten secondary offering for the
account of Other Holders exercising “demand” rights (including pursuant to a
Demand Registration Request), the Company will include in such registration:
(i) first, all



--------------------------------------------------------------------------------

securities of the Other Holder exercising “demand” rights (including pursuant to
a Demand Registration Request) requested to be included therein; (ii) second, up
to the full amount of securities proposed to be included in the registration by
the Company; and (C) third, up to the full amount of securities requested to be
included in such Piggyback Offering by the Holders and any Other Holders
entitled to participate therein, allocated pro rata among such Holders and Other
Holders on the basis of the amount of securities requested to be included
therein by each such Holder or Other Holder;

such that, in each case, the total amount of securities to be included in such
Piggyback Offering is the full amount that, in the view of such managing
underwriter, can be sold without adversely affecting the success of such
Piggyback Offering.

(c) If at any time after giving the Piggyback Notice and prior to the time sales
of securities are confirmed pursuant to the Piggyback Offering, or in the case
the Company determines for any reason not to register the Piggyback Offering,
the Company may, at its election, give notice of its determination to all
Holders, and in the case of such a determination, will be relieved of its
obligation to register any Registrable Securities in connection with the
abandoned Piggyback Offering, without prejudice.

(d) Any Holder of Registrable Securities requesting to be included in a
Piggyback Offering may withdraw its request for inclusion by giving written
notice to the Company, at least three (3) Business Days prior to the anticipated
Effective Date of the Registration Statement filed in connection with such
Piggyback Offering, or in the case of a Piggyback Offering constituting a
“takedown” off of a shelf registration statement, at least three (3) Business
Days prior to the anticipated date of the filing by the Company under Rule 424
of a supplemental prospectus (which shall be the preliminary supplemental
prospectus, if one is used in the “takedown”) with respect to such offering, of
its intention to withdraw from that registration; provided, however, that
(i) the Holder’s request be made in writing and (ii) the withdrawal will be
irrevocable and, after making the withdrawal, a Holder will no longer have any
right to include its Registrable Securities in that Piggyback Offering.

8. Registration Procedures. If and when the Company is required to effect any
registration under the Securities Act as provided in Sections 2(a), 4(a) or 5 of
this Agreement, the Company shall use its commercially reasonable efforts to:

(a) prepare and file with the Commission the requisite Registration Statement to
effect such registration and thereafter use its commercially reasonable efforts
to cause such Registration Statement to become and remain effective, subject to
the limitations contained herein;

(b) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and to comply with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by such Registration Statement
until such time as all of such Registrable Securities have been disposed of in
accordance with the method of disposition set forth in such Registration
Statement, subject to the limitations contained herein;



--------------------------------------------------------------------------------

(c) (i) before filing a Registration Statement or Prospectus or any amendments
or supplements thereto, at the Company’s expense, furnish to the Holders whose
securities are covered by the Registration Statement copies of all such
documents, other than documents that are incorporated by reference into such
Registration Statement or Prospectus, proposed to be filed and such other
documents reasonably requested by such Holders (which may be furnished by
email), and afford Counsel to the Holders a reasonable opportunity to review and
comment on such documents; and (ii) in connection with the preparation and
filing of each such Registration Statement pursuant to this Agreement, (A) upon
reasonable advance notice to the Company, give each of the foregoing such
reasonable access to all financial and other records, corporate documents and
properties of the Company as shall be necessary, in the reasonable opinion of
Counsel to the Holders and such underwriters, to conduct a reasonable due
diligence investigation for purposes of the Securities Act and Exchange Act, and
(B) upon reasonable advance notice to the Company and during normal business
hours, provide such reasonable opportunities to discuss the business of the
Company with its officers, directors, employees and the independent public
accountants who have certified its financial statements as shall be necessary,
in the reasonable opinion of such counsel to such Holders and such underwriters,
to conduct a reasonable due diligence investigation for purposes of the
Securities Act and the Exchange Act;

(d) notify each selling Holder of Registrable Securities, promptly after the
Company receives notice thereof, of the time when such Registration Statement
has been declared effective or a supplement to any Prospectus forming a part of
such Registration Statement has been filed;

(e) with respect to any offering of Registrable Securities, furnish to each
selling Holder of Registrable Securities, and the managing underwriters for such
underwritten offering, if any, without charge, such number of copies of the
applicable Registration Statement, each amendment and supplement thereto, the
Prospectus included in such Registration Statement (including each preliminary
Prospectus, final Prospectus, and any other Prospectus (including any Prospectus
filed under Rule 424, Rule 430A or Rule 430B promulgated under the Securities
Act and any “issuer free writing prospectus” as such term is defined under
Rule 433 promulgated under the Securities Act), all exhibits and other documents
filed therewith and such other documents as such seller or such managing
underwriters may reasonably request including in order to facilitate the
disposition of the Registrable Securities owned by such seller, and upon
request, a copy of any and all transmittal letters or other correspondence to or
received from, the Commission or any other governmental authority relating to
such offer;

(f) (i) register or qualify all Registrable Securities covered by such
Registration Statement under such other securities or blue sky laws of such
states or other jurisdictions of the United States of America as the Holders
covered by such Registration Statement shall reasonably request in writing,
(ii) keep such registration or qualification in effect for so long as such
Registration Statement remains in effect and (iii) take any



--------------------------------------------------------------------------------

other action that may be necessary or reasonably advisable to enable such
Holders to consummate the disposition in such jurisdictions of the securities to
be sold by such Holders, except that the Company shall not for any such purpose
be required to qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this subsection
(f) be obligated to be so qualified, to subject itself to taxation in such
jurisdiction or to consent to general service of process in any such
jurisdiction;

(g) cause all Registrable Securities included in such Registration Statement to
be registered with or approved by such other federal or state governmental
agencies or authorities as necessary upon the opinion of counsel to the Company
or Counsel to the Holders of Registrable Securities included in such
Registration Statement to enable such Holder or Holders thereof to consummate
the disposition of such Registrable Securities in accordance with their intended
method of distribution thereof;

(h) with respect to any Underwritten Offering, obtain and, if obtained, furnish
to each Holder that is named as an underwriter in such Underwritten Offering and
each other underwriter thereof, a signed

(A) opinion of outside counsel for the Company, dated the date of the closing
under the underwriting agreement and addressed to the underwriters, reasonably
satisfactory (based on the customary form and substance of opinions of issuers’
counsel customarily given in such an offering) in form and substance to such
underwriters, if any, and

(B) “cold comfort” letter, dated the date of the closing under the underwriting
agreement and addressed to the underwriters and signed by the independent public
accountants who have certified the Company’s financial statements included or
incorporated by reference in such registration statement, reasonably
satisfactory (based on the customary form and substance of “cold comfort”
letters of issuers’ independent public accountant customarily given in such an
offering) in form and substance to such Holder and such underwriters, if any,

in each case, covering substantially the same matters with respect to such
Registration Statement (and the Prospectus included therein) and, in the case of
the accountants’ comfort letter, with respect to events subsequent to the date
of such financial statements, as are customarily covered in opinions of issuer’s
counsel and in accountants’ comfort letters delivered to underwriters in such
types of offerings of securities;

(i) notify each Holder of Registrable Securities included in such Registration
Statement at any time when a Prospectus relating thereto is required to be
delivered under the Securities Act, upon discovery that, or upon the happening
of any event as a result of which, the Prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made and for which the Company chooses to



--------------------------------------------------------------------------------

suspend the use of the Registration Statement and Prospectus in accordance with
the terms of this Agreement, and, at the written request of any such Holder,
promptly prepare and furnish to it a reasonable number of copies of a supplement
to or an amendment of such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such Prospectus, as supplemented
or amended, shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;

(j) notify the Holders of Registrable Securities included in such Registration
Statement promptly of any request by the Commission for the amending or
supplementing of such Registration Statement or Prospectus or for additional
information;

(k) advise the Holders of Registrable Securities included in such Registration
Statement promptly after it shall receive notice or obtain knowledge thereof and
promptly use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a registration statement relating to the
Registrable Securities at the earliest practicable moment;

(l) otherwise comply with all applicable rules and regulations of the Commission
and any other governmental agency or authority having jurisdiction over the
offering of Registrable Securities, and make available to its stockholders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve (12) months, but not more than eighteen (18) months, beginning with
the first (1st) full calendar month after the Effective Date of such
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder and
which requirement will be deemed satisfied if the Company timely files complete
and accurate information on Forms 10-Q and 10-K and Current Reports on Form 8-K
under the Exchange Act and otherwise complies with Rule 158 under the Securities
Act;

(m) cause all Registrable Securities included in a Registration Statement to be
listed on a national securities exchange on which similar securities issued by
the Company are then listed, if the listing of such Registrable Securities is
then permitted under the rules of such exchange;

(n) provide and cause to be maintained a transfer agent and registrar for the
Registrable Securities included in a Registration Statement no later than the
Effective Date thereof;

(o) enter into such agreements (including an underwriting agreement in customary
form) and take such other actions as the Holders beneficially owning a majority
of the Registrable Securities included in a Registration Statement or the
underwriters, if any, shall reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities, including customary
indemnification; and provide reasonable cooperation, including causing at least
one (1) executive officer and



--------------------------------------------------------------------------------

the Company’s Chief Financial Officer and/or Chief Accounting Officer to attend
and participate in “road shows” and other information meetings organized by the
underwriters, if any, as reasonably requested; provided, that the Company shall
have no obligation to participate in more than two (2) “road shows” in any
twelve (12)-month period and such participation shall not unreasonably interfere
with the business operations of the Company;

(p) if requested by the managing underwriter(s) or the Holders beneficially
owning a majority of the Registrable Securities being sold in connection with an
Underwritten Offering, promptly incorporate in a prospectus supplement or
post-effective amendment such information relating to the plan of distribution
for such shares of Registrable Securities provided to the Company in writing by
the managing underwriters and the Holders of a majority of the Registrable
Securities being sold and that is required to be included therein relating to
the plan of distribution with respect to such Registrable Securities, including
without limitation, information with respect to the number of Registrable
Securities being sold to such underwriters, the purchase price being paid
therefor by such underwriters and with respect to any other terms of the
Underwritten Offering of the Registrable Securities to be sold in such offering,
and make any required filings with respect to such information relating to the
plan of distribution as soon as practicable after notified of the information;

(q) cooperate with the Holders of Registrable Securities included in a
Registration Statement and the managing underwriter(s), if any, to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends, and enable such
Registrable Securities to be in such share amounts and registered in such names
as the managing underwriters, or, if none, the Holders beneficially owning a
majority of the Registrable Securities being offered for sale, may reasonably
request at least three (3) Business Days prior to any sale of Registrable
Securities to the underwriters; and

(r) otherwise use its commercially reasonable efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.

In addition, at least ten (10) Trading Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder, including any update to or confirmation of the
information contained in the Selling Stockholder Questionnaire, if any, which
shall be completed and delivered to the Company promptly upon request and, in
any event, within five (5) Trading Days prior to the applicable anticipated
filing date. Each Holder further agrees that it shall not be entitled to be
named as a selling securityholder in the Registration Statement or use the
Prospectus for offers and resales of Registrable Securities at any time, unless
such Holder has returned to the Company a completed and signed Selling
Stockholder Questionnaire and a response to any requests for further information
as described in the previous sentence and, if an Underwritten Offering, entered
into an underwriting agreement with the underwriters in accordance with
Section 5(b), and complied with and provided all other documents reasonably
required under the terms of the underwriting agreement. If a Holder of
Registrable Securities returns a Selling Stockholder Questionnaire or a request
for further



--------------------------------------------------------------------------------

information, in either case, after its respective deadline, the Company shall be
permitted to exclude such Holder from being a selling security holder in the
Registration Statement or any pre-effective or post-effective amendment thereto.
Each Holder acknowledges and agrees that the information in the Selling
Stockholder Questionnaire or request for further information as described in
this Section 8 will be used by the Company in the preparation of the
Registration Statement and hereby consents to the inclusion of such information
in the Registration Statement.

9. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts, fees or selling commissions, broker or
similar commissions or fees, or transfer taxes of any Holder) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, (B) with respect to compliance with applicable state
securities or Blue Sky laws (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company in connection with an Issuer Filing, with respect to any filing
that may be required to be made by any broker through which a Holder intends to
make sales of Registrable Securities with the Financial Industry Regulatory
Authority (“FINRA”) pursuant to the FINRA Rule 5110, so long as the broker is
receiving no more than a customary brokerage commission in connection with such
sale, (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the Holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) the reasonable fees and expenses incurred in
connection with any road show for Underwritten Offerings, (vi) Securities Act
liability insurance, if the Company so desires such insurance, and (vii) fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company will pay the reasonable fees and disbursements of the Counsel to the
Holders (other than such fees and disbursements incurred in connection with any
registration or qualification of Registrable Securities under the securities or
“blue sky” laws of any state), including, for the avoidance of doubt, any
reasonable and documented expenses of one (1) Counsel to all of the Holders in
connection with any Underwritten Offering (which shall be selected by Holders
holding at least a majority of the Registrable Securities including in such
Underwritten Offering).

10. Lock-Up Agreements. In connection with any underwritten public offering of
equity securities of the Company by the Holders, the Company or any Other
Holders (irrespective of whether such Holder participates in such underwritten
offering), if requested by the managing underwriter in such underwritten
offering, each Holder hereby agrees to enter into a “lock-up agreement”
containing terms that are customary at the time such agreement is entered into
for offerings of similar size and type, and the Company shall cause all of the
Company’s directors and executive officers to sign lock up agreements on
comparable terms in connection



--------------------------------------------------------------------------------

therewith. For purposes of the forgoing, the term “lock-up agreement” refers to
an agreement by the undersigned thereto not to effect for a specified period of
time any sale or distribution (other than in connection with the public offering
for which such lock-up agreement is being requested and other customary
exceptions), including, without limitation, any sale pursuant to Rule 144 under
the Securities Act, of any Registrable Securities, any other equity securities
of the Company or any securities convertible into or exchangeable or exercisable
for any equity securities of the Company, without the prior consent of the
managing underwriter. The provisions of this Section 10 will no longer apply to
a Holder once such Holder ceases to hold Registrable Securities.

11. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), to which any of them may become subject, that
arise out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus or (ii) any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading, except to the extent, but only to the extent, that (A) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
upon information regarding such Holder furnished in writing to the Company by
such Holder expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was provided by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto, or (B) in the case of an occurrence of an event
of the type specified in Section 8(i), related to the use by a Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated and defined in Section 17(c) below, but
only if and to the extent that following the receipt of the Advice the
misstatement or omission giving rise to such Loss would have been corrected.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an Indemnified Party (as defined in
Section 11(c)), shall survive the transfer of the Registrable Securities by the
Holders, and shall be in addition to any liability which the Company may
otherwise have.

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its respective directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or



--------------------------------------------------------------------------------

employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or are
based upon any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or any form of prospectus, or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, or any form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent, but only to the extent, that such untrue statements or omissions are
based upon information regarding such Holder furnished in writing to the Company
by such Holder expressly for use therein or (ii) to the extent, but only to the
extent, that such information relates to such Holder or such Holder’s proposed
method of distribution of Registrable Securities and was provided by such Holder
expressly for use in a Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto or (iii) in the case of an
occurrence of an event of the type specified in Section 8(i), to the extent, but
only to the extent, related to the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated in Section 17(c), but only if and to the extent that
following the receipt of the Advice the misstatement or omission giving rise to
such Loss would have been corrected. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 11(c)), shall survive the transfer of
the Registrable Securities by the Holders, and shall be in addition to any
liability which the Holder may otherwise have.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that in the reasonable judgment of such counsel a conflict of
interest exists if the same counsel were to represent such Indemnified Party and
the Indemnifying Party; provided, that the Indemnifying



--------------------------------------------------------------------------------

Party shall not be liable for the reasonable and documented fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties. The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

Subject to the terms of this Agreement, all reasonable and documented fees and
expenses of the Indemnified Party (including reasonable and documented fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 11(c))
shall be paid to the Indemnified Party, as incurred, with reasonable promptness
after receipt of written notice thereof to the Indemnifying Party; provided,
that the Indemnified Party shall promptly reimburse the Indemnifying Party for
that portion of such fees and expenses applicable to such actions for which such
Indemnified Party is finally judicially determined to not be entitled to
indemnification hereunder. The failure to deliver written notice to the
Indemnifying Party within a reasonable time of the commencement of any such
action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 11, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.

(d) Contribution. If a claim for indemnification under Section 11(a) or (b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 11(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 11(d), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.



--------------------------------------------------------------------------------

12. Rule 144 and Rule 144A; Other Exemptions. With a view to making available to
the Holders of Registrable Securities the benefits of Rule 144 and Rule 144A
promulgated under the Securities Act and other rules and regulations of the
Commission that may at any time permit a Holder of Registrable Securities to
sell securities of the Company to the public without registration, until the
later of (a) the first anniversary of the Plan Effective Date and (b) such time
as the Company is no longer subject to the reporting requirements of Section 13
or 15(d) of the Exchange Act, the Company covenants that it will (i) file in a
timely manner all reports and other documents required, if any, to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
adopted thereunder or (ii) make available information necessary to comply with
Rule 144 and Rule 144A, if available with respect to resales of the Registrable
Securities under the Securities Act, at all times, all to the extent required
from time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (x) Rule 144 and Rule 144A promulgated under the Securities Act (if
available with respect to resales of the Registrable Securities), as such rules
may be amended from time to time or (y) any other rules or regulations now
existing or hereafter adopted by the Commission. Upon the reasonable request of
any Holder of Registrable Securities, the Company will deliver to such Holder a
written statement as to whether it has complied with such information
requirements, and, if not, the specific reasons for non-compliance.

13. Transfer of Registration Rights. Any Holder may freely assign its rights
hereunder on a pro rata basis in connection with any sale, transfer, assignment,
or other conveyance (any of the foregoing, a “Transfer”) of Registrable
Securities to any transferee or assignee; provided that all of the following
additional conditions are satisfied: (a) such Transfer occurs either (i) at a
time when there is not an effective Registration Statement that includes the
Registrable Securities to be transferred or (ii) at a time when there is an
effective Registration Statement that includes the Registrable Securities to be
transferred but such Registration Statement has been suspended by the Company
pursuant to a Grace Period under Section 6(a), (b) such transferee, after giving
effect to such Transfer, shall own at least 1% of the outstanding shares of
Common Stock on a fully diluted basis, (c) such Transfer is effected in
accordance with applicable securities laws; (d) such transferee or assignee
agrees in writing to become subject to the terms of this Agreement; and (e) the
Company is given written notice by such Holder of such Transfer, stating the
name and address of the transferee or assignee and identifying the Registrable
Securities with respect to which such rights are being transferred or assigned;
and further provided, that (i) any rights assigned hereunder shall apply only in
respect of the Registrable Securities that are Transferred and not in respect of
any other securities that the transferee or assignee may hold and (ii) any
Registrable Securities that are Transferred may cease to constitute Registrable
Securities following such Transfer in accordance with the terms of this
Agreement.

14. Further Assurances. Each of the parties hereto shall execute all such
further instruments and documents and take all such further action as any other
party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement.

15. Number of Registrable Securities Outstanding. In order to determine the
number of Registrable Securities outstanding at any time, upon the written
request of the Company to the Holders, each Holder shall promptly inform the
Company in writing of the number of



--------------------------------------------------------------------------------

Registrable Securities that such Holder owns, and the Company may conclusively
rely upon the information provided by such Holder for the purpose of determining
the number of Registrable Securities under this Agreement.

16. Confidentiality. Each Holder shall maintain the confidentiality of any
confidential information received from or otherwise made available by the
Company to such Holder in connection with the Company’s obligations pursuant to
this Agreement. Information that (a) is or becomes available to a Holder from a
public source other than as a result of a disclosure by such Holder or any of
its Affiliates, (b) is disclosed to a Holder by a third-party source who the
Holder reasonably believes is not bound by an obligation of confidentiality to
the Company, (c) is or becomes required to be disclosed by a Holder by law,
including by court order, or to a prospective transferee of shares of Common
Stock, or (d) is independently developed by a Holder, shall not be deemed to be
“confidential information” for purposes of this Agreement. The Holder shall not
grant access, and the Company shall not be required to grant access, to
information under this Agreement to any Person who will not agree to maintain
the confidentiality (to the same extent a Holder is required to maintain
confidentiality) of any confidential information received from or otherwise made
available to it by the Company or the Holder under this Agreement.

17. Miscellaneous.

(a) Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.

(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to any Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in each Registration Statement

(c) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of a Grace Period or any event of the kind described in Section 8(i), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company may provide appropriate
stop orders to enforce the provisions of this paragraph.

(d) Preservation of Rights. The Company shall not grant any registration rights
to third parties which are more favorable than or inconsistent with the rights
granted hereunder unless any such more favorable rights are concurrently added
to the rights granted hereunder.



--------------------------------------------------------------------------------

(e) No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the Holders in this Agreement.

(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by (i) the Company and
Claimholders holding at least a majority of the then outstanding Common Stock
held by all Claimholders, if such amendment, modification, supplement or waiver
occurs prior to a Registration Triggering Event and the effectiveness of this
Agreement, or (ii) the Company and Holders holding at least a majority of then
outstanding Registrable Securities, if such amendment, modification, supplement
or waiver occurs on or after a Registration Triggering Event and the
effectiveness of this Agreement; provided, however, that any party may give a
waiver as to itself; provided further that no amendment, modification,
supplement, or waiver that disproportionately and adversely affects, alters, or
changes the interests of any Holder and/or Claimholder shall be effective
against such Holder and/or Claimholder without the prior written consent of such
Holder and/or Claimholder; and provided further that the waiver of any provision
with respect to any Registration Statement or offering may be given by Holders
holding at least a majority of the then outstanding Registrable Securities
entitled to participate in such offering or, if such offering shall have been
commenced, having elected to participate in such offering. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of certain Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of a majority of the Registrable Securities to which such waiver or
consent relates; provided, however, that the provisions of this sentence may not
be amended, modified, or supplemented except in accordance with the provisions
of the immediately preceding sentence. No waiver of any terms or conditions of
this Agreement shall operate as a waiver of any other breach of such terms and
conditions or any other term or condition, nor shall any failure to enforce any
provision hereof operate as a waiver of such provision or of any other provision
hereof. No written waiver hereunder, unless it by its own terms explicitly
provides to the contrary, shall be construed to effect a continuing waiver of
the provisions being waived and no such waiver in any instance shall constitute
a waiver in any other instance or for any other purpose or impair the right of
the party against whom such waiver is claimed in all other instances or for all
other purposes to require full compliance with such provision. The failure of
any party to enforce any provision of this Agreement shall not be construed as a
waiver of such provision and shall not affect the right of such party thereafter
to enforce each provision of this Agreement in accordance with its terms.

(g) Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be sent by certified or regular mail, by
private national courier service (return receipt requested, postage prepaid), by
personal delivery or by facsimile transmission. Such notice or communication
shall be deemed given (i) if mailed, two (2) days after the date of mailing,
(ii) if sent by national courier service, one (1) Business Day after being sent,
(iii) if delivered personally, when so delivered, or (iv) if sent by facsimile
transmission, on the Business Day after such facsimile is transmitted, in each
case as follows:

(A) If to the Company:

Verso Corporation

6775 Lenox Center Court, Suite 400

Memphis, Tennessee 38115-4436

Attention: Peter H. Kesser

Facsimile: (901) 369-4228

E-mail: peter.kesser@versoco.com



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

O’Melveny & Myers LLP

400 South Hope Street, 18th Floor

Los Angeles, CA 90071

Attention: John-Paul Motley

Facsimile: (213) 430-6407

E-mail: jpmotley@omm.com

(B) If to the Holders (or to any of them), at their addresses as they appear in
the in the records of the Company or the records of the transfer agent or
registrar, if any, for the Common Stock.

If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the State of New York or the
jurisdiction in which the Company’s principal office is located, the time period
shall automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and assigns (including any trustee in bankruptcy). In addition, and
whether or not any express assignment shall have been made, the provisions of
this Agreement which are for the benefit of the Holders of Registrable
Securities (or any portion thereof) as such shall be for the benefit of and
enforceable by any subsequent holder of any Registrable Securities (or of such
portion thereof); provided, that such subsequent holder of Registrable
Securities shall be required to execute a joinder to this Agreement in form and
substance reasonably satisfactory to the Company agreeing to be bound by its
terms. No assignment or delegation of this Agreement by the Company, or any of
the Company’s rights, interests or obligations hereunder, shall be effective
against any Holder without the prior written consent of such Holder.

(i) Execution and Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together shall constitute
one and the same Agreement.

(j) Delivery by Facsimile. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
other electronic means, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At



--------------------------------------------------------------------------------

the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine or other electronic means
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or other
electronic means as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.

(k) Governing Law; Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
New York or any other jurisdiction) to the extent such rules or provisions would
cause the application of the laws of any jurisdiction other than the State of
New York. Each of the parties to this Agreement consents and agrees that any
action to enforce this Agreement or any dispute, whether such dispute arises in
law or equity, arising out of or relating to this Agreement shall be brought
exclusively in the United States District Court for the Southern District of New
York or any New York State Court sitting in New York City. The parties hereto
consent and agree to submit to the exclusive jurisdiction of such courts. Each
of the parties to this Agreement waives and agrees not to assert in any such
dispute, to the fullest extent permitted by applicable law, any claim that
(i) such party and such party’s property is immune from any legal process issued
by such courts or (ii) any litigation or other proceeding commenced in such
courts is brought in an inconvenient forum. The parties hereby agree that
mailing of process or other papers in connection with any such action or
proceeding to an address provided in writing by the recipient of such mailing,
or in such other manner as may be permitted by law, shall be valid and
sufficient service thereof and hereby waive any objections to service in the
manner herein provided.

(l) Waiver of Jury Trial. Each of the parties to this Agreement hereby agrees to
waive its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including
contract claims, tort claims and all other common law and statutory claims. Each
party hereto acknowledges that this waiver is a material inducement to enter
into this Agreement, that each has already relied on this waiver in entering
into this Agreement, and that each will continue to rely on this waiver in their
related future dealings. Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 17(l) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

(m) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not



--------------------------------------------------------------------------------

affect any other provision or the effectiveness or validity of any provision in
any other jurisdiction, and this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

(n) Descriptive Headings; Interpretation; No Strict Construction. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof. The words “include”, “includes” or “including” in
this Agreement shall be deemed to be followed by “without limitation”. The use
of the words “or,” “either” or “any” shall not be exclusive. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. All
references to laws, rules, regulations and forms in this Agreement shall be
deemed to be references to such laws, rules, regulations and forms, as amended
from time to time or, to the extent replaced, the comparable successor thereto
in effect at the time. All references to agencies, self-regulatory organizations
or governmental entities in this Agreement shall be deemed to be references to
the comparable successors thereto from time to time.

(o) Entire Agreement. This Agreement and any certificates, documents,
instruments and writings that are delivered pursuant hereto, constitutes the
entire agreement and understanding of the parties in respect of the subject
matter hereof and supersedes all prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

(p) Termination. Subject to this Agreement becoming effective with respect to a
Holder pursuant to Section 1(a) of this Agreement, the obligations of the
Company and of any Holder, other than those obligations contained in Section 11
and this Section 17, shall terminate with respect to the Company and such Holder
as soon as such Holder no longer beneficially owns any Registrable Securities.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

VERSO CORPORATION By:  

/s/ Peter H. Kesser

Name:   Peter H. Kesser Title:   Senior Vice President, General Counsel and
Secretary

 

[Signature Page - Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

OAKTREE SENIOR LOAN FUND, L.P.

By:

  Oaktree Senior Loan GP, L.P.

Its:

  General Partner

By:

  Oaktree Fund GP IIA, LLC

Its:

  General Partner

By:

  Oaktree Fund GP II, L.P.

Its:

  Managing Member

By:

  /s/ Lisa Arakaki  

 

Name:

  Lisa Arakaki

Title:

  Authorized Signatory

By:

  /s/ Mary Gallegly  

 

Name:

  Mary Gallegly

Title:

  Authorized Signatory MISSOURI EDUCATION PENSION TRUST

By:

  Oaktree Capital Management, L.P.

Its:

  Manager

By:

  /s/ Lisa Arakaki  

 

Name:

  Lisa Arakaki

Title:

  Managing Director

By:

  /s/ Mary Gallegly  

 

Name:

  Mary Gallegly

Title:

  Vice President, Legal

[Signature Page - Registration Rights Agreement]



--------------------------------------------------------------------------------

UNISUPER LIMITED, AS TRUSTEE FOR UNISUPER

By:

  Oaktree Capital Management, L.P.

Its:

  Manager

By:

  /s/ Lisa Arakaki  

 

Name:

  Lisa Arakaki

Title:

  Managing Director

By:

  /s/ Mary Gallegly  

 

Name:

  Mary Gallegly

Title:

  Vice President, Legal OAKTREE EIF II SERIES A2, LTD.

By:

  Oaktree Capital Management, L.P.

Its:

  Collateral Manager

By:

  /s/ Lisa Arakaki  

 

Name:

  Lisa Arakaki

Title:

  Managing Director

By:

  /s/ Mary Gallegly  

 

Name:

  Mary Gallegly

Title:

  Vice President, Legal OAKTREE EIF II SERIES B1, LTD.

By:

  Oaktree Capital Management, L.P.

Its:

  Collateral Manager

By:

  /s/ Lisa Arakaki  

 

Name:

  Lisa Arakaki

Title:

  Managing Director

By:

  /s/ Mary Gallegly  

 

Name:

  Mary Gallegly

Title:

  Vice President, Legal

[Signature Page - Registration Rights Agreement]

 



--------------------------------------------------------------------------------

OAKTREE CLO 2014-1 BLOCKER LTD.

By:

  /s/ Dianne Farjallah  

 

Name:

  Dianne Farjallah

Title:

  Director OAKTREE CLO 2014-2 BLOCKER LTD.

By:

  /s/ Dianne Farjallah  

 

Name:

  Dianne Farjallah

Title:

  Director

[Signature Page - Registration Rights Agreement]

 



--------------------------------------------------------------------------------

OAKTREE OPPS X RESERVE 6, LLC

By:

  Oaktree Fund GP, LLC

Its:

  Manager

By:

  Oaktree Fund GP I, L.P.

Its:

  Managing Member

By:

  /s/ Emily Stephens  

 

Name:

  Emily Stephens

Title:

  Authorized Signatory

By:

  /s/ Brook Hinchman  

 

Name:

  Brook Hinchman

Title:

  Authorized Signatory OAKTREE SC RESERVE 2, LLC

By:

  Oaktree Fund GP IIA, LLC

Its:

  Manager

By:

  Oaktree Fund GP II, L.P.

Its:

  Managing Member

By:

  /s/ Martin Boskovich  

 

Name:

  Martin Boskovich

Title:

  Authorized Signatory

By:

  /s/ Philip McDermott  

 

Name:

  Philip McDermott

Title:

  Authorized Signatory

[Signature Page - Registration Rights Agreement]

 



--------------------------------------------------------------------------------

OAKTREE VALUE OPPORTUNITIES FUND HOLDINGS, L.P.

By:

  Oaktree Value Opportunities Fund GP, L.P.

Its:

  General Partner

By:

  Oaktree Value Opportunities Fund GP Ltd.

Its:

  General Partner

By:

  Oaktree Capital Management, L.P.

Its:

  Director

By:

  /s/ Emily Stephens  

 

Name:

  Emily Stephens

Title:

  Managing Director

By:

  /s/ Brook Hinchman  

 

Name:

  Brook Hinchman

Title:

  Senior Vice President ACE BERMUDA INSURANCE LTD.

By:

  Oaktree Capital Management, L.P.

Its:

  Manager

By:

  /s/ Ting He  

 

Name:

  Ting He

Title:

  Vice President, Legal

By:

  /s/ Martin Boskovich  

 

Name:

  Martin Boskovich

Title:

  Managing Director

[Signature Page - Registration Rights Agreement]

 



--------------------------------------------------------------------------------

MONARCH ALTERNATIVE SOLUTIONS MASTER FUND LTD MONARCH CAPITAL MASTER PARTNERS
III LP MCP HOLDINGS MASTER LP MONARCH DEBT RECOVERY MASTER FUND LTD P MONARCH
RECOVERY LTD. In each case by: Monarch Alternative Capital LP, as investment
manager By:  

/s/ Christopher Santana

Name:   Christopher Santana Title:   Managing Principal

 

[Signature Page - Registration Rights Agreement]